C. A. 11th Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to Question 1(B) presented by the petition. The opinion of the United States District Court for the Southern District of Georgia on this question, which the Court of Appeals adopted without separate discussion, may be flawed in at least one respect. In judging the reasonableness of counsel’s decision not to present character evidence, the District Court apparently mistook the arguments counsel made at petitioner’s first, ultimately vacated, sentencing for the arguments counsel made at petitioner’s second sentencing, the proceeding whose result is challenged in this petition. Blake v. Zant, 513 F. Supp. 772, 796-798 (1981). Petitioner is entitled to an assessment of his ineffectiveness claim unaffected by this, as well as by any other, error. Accordingly, the judgment is vacated and the case is re*1213manded to the United States Court of Appeals for the Eleventh Circuit with instructions to reconsider the effectiveness of counsel’s assistance at petitioner’s second sentencing and for further consideration in light of Strickland v. Washington, 466 U. S. 668 (1984).
Justice Marshall would grant certiorari for the reasons stated in the dissenting opinion of Judge Johnson and set the case for oral argument.
Justice Brennan:
Adhering to my view that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U. S. 158, 227 (1976), I would grant certiorari and vacate the death sentence in this case.